1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                               No. 2:14-cv-01454-MCE-AC
12                     Plaintiff,
13          v.                                     MEMORANDUM AND ORDER
14    AZIZUR REHMAN and OMAR
      GHAITH,
15
                       Defendants.
16

17
           Through this suit, Plaintiff Scott Johnson (“Plaintiff”) sought damages and
18
     injunctive relief against Defendants Azizur Rehman and Omar Ghaith (collectively,
19
     “Defendants”) for violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C.
20
     § 12101, et seq., and California’s Unruh Civil Rights Act, Cal. Civ. Code § 51 (“Unruh
21
     Act”). Plaintiff had encountered various physical barriers when attempting to access
22
     Defendant Ghaith’s store on Defendant Rehman’s property in Sacramento, California.
23
     On July 8, 2019, the Court granted Plaintiff’s Motion for Summary Judgment, awarding
24
     injunctive relief and statutory damages in the amount of $8,000. ECF Nos. 50, 51.
25
     ///
26
     ///
27
     ///
28
                                                  1
1           Plaintiff now moves for attorney’s fees, ECF No. 52, and that motion is GRANTED

2    in part. Plaintiff is entitled to $12,775 in attorney’s fees and $2,585.54 in litigation

3    expenses.1

4

5                                                STANDARD
6

7           Both the ADA and Unruh Civil Rights Act permit the prevailing party in disability

8    access litigation to recover reasonable attorney’s fees and costs. Section 12205 of the

9    ADA authorizes a court, in its discretion, to “allow the prevailing party, other than the

10   United States, a reasonable attorney’s fee, including litigation expenses and costs.”

11   42 U.S.C. § 12205. “[A] prevailing plaintiff under a statute so worded ‘should ordinarily

12   recover an attorney’s fee unless special circumstances would render such an award

13   unjust.’” Barrios v. Cal. Interscholastic Fed’n, 277 F.3d 1128, 1134 (9th Cir. 2002)

14   (quoting Hensley v. Eckerhart, 461 U.S. 424, 429 (1983)). Furthermore, violations of the

15   Unruh Civil Rights Act entitle a plaintiff to “any attorney’s fees that may be determined by

16   the court.” Cal. Civ. Code § 52.

17          “A reasonable fee is that which is ‘sufficient to induce a capable attorney to

18   undertake the representation of a meritorious civil rights case.’” K.M. ex rel. Bright v.

19   Tustin Unified Sch. Dist., 78 F. Supp. 3d 1289, 1297 (C.D. Cal. 2015) (quoting Perdue v.

20   Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010)). The court calculates the amount of
21   attorney’s fees by calculating a “lodestar” and “multiplying the number of hours

22   reasonably spent on the litigation by a reasonable hourly rate.” McCown v. City of

23   Fontana Fire Dep’t, 565 F.3d 1097, 1102 (9th Cir. 2009). The appropriate number of

24   hours includes all time “reasonably expended in pursuit of the ultimate result achieved in

25   the same manner than an attorney traditionally is compensated by a fee-paying client for

26   all time reasonably expended on a matter.” Hensley, 461 U.S. at 431. However, in
27
             1 Because oral argument would not have been of material assistance, this matter has been
28   submitted on the briefs. E.D. Cal. L.R. 230(g).
                                                         2
1    calculating the lodestar, “the district court should exclude hours ‘that are excessive,

2    redundant, or otherwise unnecessary.’” McCown, 565 F.3d at 1102 (quoting Hensley,

3    461 U.S. at 434). Although district judges “need not, and should not, become green-

4    eyeshade accountants,” Fox v. Vice, 563 U.S. 826, 838 (2011), the court should provide

5    some indication of how it arrived at its conclusions, see Moreno v. City of Sacramento,

6    534 F.3d 1106, 1111 (9th Cir. 2008) (“When the district court makes its award, it must

7    explain how it came up with the amount.”).

8           As a general rule, in determining the lodestar figure, “the court should defer to the

9    winning lawyer’s professional judgment as to how much time he was required to spend

10   on the case.” Moreno, 534 F.3d at 1112. However, the party seeking an award of

11   attorney’s fees bears the burden of producing documentary evidence demonstrating “the

12   number of hours spent, and how it determined the hourly rate(s) requested.” McCown,

13   565 F.3d at 1102. Then the burden shifts to the opposing party to submit evidence

14   “challenging the accuracy and reasonableness of the hours charged or the facts

15   asserted by the prevailing party in its submitted affidavits.” Ruff v. Cty. of Kings,

16   700 F. Supp. 2d 1225, 1228 (E.D. Cal. 2010).

17          Because the lodestar figure is presumptively reasonable, “a multiplier may be

18   used to adjust the lodestar amount upward or downward only in rare and exceptional

19   cases, supported by both specific evidence on the record and detailed findings by the

20   lower courts that the lodestar amount is unreasonably low or unreasonably high.” Van
21   Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000) (citations

22   omitted).

23

24                                            ANALYSIS
25

26          Plaintiff seeks $29,514.50 in attorney’s fees and $2,585.54 in litigation expenses.
27   Other than generally alleging that the fees are grossly excessive, the only specific

28   objection Defendants pose to the requested fees is that Plaintiff is not entitled to recover
                                                    3
1    costs for an expert witness and court reporter copies. Defs.’ Opp., ECF No. 57, at 5-6.

2    Defendants fail to mount any concrete challenge to billed tasks for which reimbursement

3    is sought.2 However, the Court finds that the hourly rates sought by Plaintiff are

4    excessive.

5            A.      Reasonable Hours
6            Defendants contend that the fees are grossly excessive because Plaintiff

7    employed eight attorneys and sought only $4,000-8,000 in statutory fees. Defs.’ Opp.,

8    ECF No. 57, at 5. Defendants’ argument is unpersuasive. “A district court may not set

9    the fee based on speculation as to how other firms would have staffed the case.”

10   Moreno, 534 F.3d at 1114. Since this is the only argument advanced as to the

11   reasonableness of the time spent in litigating this matter, Defendants’ challenge on that

12   basis is rejected.

13           B.      Reasonable Rates
14           Although Defendants do not specifically contest the hourly rates, the Court finds

15   that the hourly rates sought by Plaintiff’s attorneys—ranging from $400-595—are

16   excessive. In similar cases involving the same plaintiff and law firm, this Court found

17   Mark Potter’s $350 rate unreasonable; now Potter requests a hourly rate of $595. See

18   Johnson v. Kamboj LLC, No. 2:14-cv-00561-MCE-AC, 2016 WL 1043719, at *3 (E.D.

19   Cal. Mar. 16, 2016); Johnson v. Bourbon Prop., LLC, No. 2:14-cv-02949-MCE-AC, 2019

20   WL 1426340, at *3 (E.D. Cal. Mar. 29, 2019). Instead, the Court found $300-325 per
21   hour to be reasonable and granted attorney’s fees on that basis. Id. The Court here

22   finds that a reasonable rate for Potter is $325 per hour. See Bourbon Prop., 2019 WL

23   1426340, at *3; Johnson v. Warren, No. 2:14-cv-1497-MCE-AC, 2019 WL 1773518, at *2

24   (E.D. Cal. Apr. 23, 2019).

25           The Court also finds that Phyl Grace’s $500 rate is unreasonable. However,

26   because Grace has practiced for over 22 years with the last decade exclusively focused
27           2 Defendants primarily argue that Plaintiff is not entitled to attorney’s fees because he is a

     “professional plaintiff.” Defs.’ Opp., ECF No. 57, at 1. The Court finds this argument meritless, and it
28   played no role in the Court’s decision.
                                                            4
1    on disability access litigation, the Court finds $300 per hour to be appropriate. See

2    Warren, 2019 WL 1426340, at *2; Johnson v. Brunk, No. 2:14-cv-01277-MCE-EFB, 2019

3    WL 3778711, at *3 (E.D. Cal. Aug. 12, 2019).

4            Rates charged by less experienced associates, however, are also excessive.

5    Plaintiff seeks $450 per hour for three associates (Dennis Price, Amanda Seabock, and

6    Isabel Masanque) and $400 per hour for another three associates (Sara Gunderson,

7    Elliot Montgomery, and Prathima Reddy Price). See Decl. of Mark Potter, ECF No. 52-1,

8    at 3-6. In Kamboj, this Court found rates of $150 for these attorneys reasonable, since

9    “[c]ourts in the Eastern District have regularly approved hourly rates of . . . $150-175 for

10   associates” and their experience made rates “at the lower end for associates” proper.

11   2016 WL 1043719, at *3 (alterations in original) (first quoting Estrada v. iYogi, Inc.,

12   No. 2:13-cv-01989-WBS-CKD, 2016 WL 310279, at *6 (E.D. Cal. Jan. 26, 2016); then

13   quoting Johnson v. Wayside Prop. Inc., No. 2:13-1610 WBS AC, 2014 WL 6634324, at

14   *8 (E.D. Cal. Nov. 21, 2014)). For similar reasons, the Court finds hourly rates of $175

15   reasonable for these attorneys in this case.

16           Pursuant to the Court’s above modifications, the appropriate lodestar award in

17   this case is $12,775:3

18           Potter: 14.4 x $325 = $4,680

19           Grace: 4 x $300 = $1,200

20           Price: 8.6 x $175 = $1,505
21           Masanque: 5.2 x $175 = $910

22           Seabock: 13.8 x $175 = $ 2,415

23           Gunderson: 11.4 x $175 = $1,995

24           Montgomery: 0.4 x $175 = $70

25           Given the “strong presumption . . . that the lodestar figure represents a

26   reasonable fee,” Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1119 n.4 (9th Cir. 2000)
27             3 Plaintiff seeks to recover attorney’s fees for Prathima Reddy Price but none of the activities on

     the billing statement are attributed to her. Because the Court could not determine what work she
28   completed, no fees were awarded to her.
                                                             5
1    (citation omitted), and since neither Plaintiff nor Defendants seek a multiplier or reduction

2    of the lodestar, no further adjustment to the lodestar is warranted.

3           C.     Litigation Expenses
4           Plaintiff also seeks $2,585.54 in litigation expenses. Defendants challenge the

5    costs for an expert witness ($1,660) and court reporter copies ($285). Defs.’ Opp., ECF

6    No. 57, at 5-6. Such costs are recoverable litigation costs, and therefore, Defendants’

7    challenge is rejected. See 42 U.S.C. § 12205; Lovell v. Chandler, 303 F.3d 1039, 1058

8    (9th Cir. 2002) (finding § 12205 authorizes the award of expert witness fees). Plaintiff’s

9    requested litigation expenses are reasonable and awarded in full.

10

11                                         CONCLUSION
12

13          For the reasons provided above, Plaintiff’s Motion for Attorney’s Fees, ECF

14   No. 52, is GRANTED in part. Defendants shall pay Plaintiff $12,775 in attorney’s fees

15   and $2,585.54 in litigation expenses for a total of $15,360.54. The Clerk of the Court is

16   directed to file an amended Judgment which not only requires Defendant Rehman to

17   make the subject property compliant with the ADA and awards the sum of $8,000 in

18   statutory damages (as previously adjudged on July 8, 2019) but also requires payment

19   of the aforementioned fees and expenses of $15,360.54.

20          IT IS SO ORDERED.
21   Dated: February 18, 2020

22

23

24

25

26
27

28
                                                   6
